United States Securities and Exchange Commission Washington, DC 20549 FORM 10-QSB/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware91-1528142 (State or other jurisdiction of(I.R.S.
